Citation Nr: 0315668	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  97-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for sinusitis from the 
initial grant of service connection, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1945 and from October 1950 to June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  In that rating 
decision the RO implemented a December 1991 Board decision 
which had granted service connection for sinusitis and 
assigned a 0 percent rating.  In May 1992 the RO increased 
the 0 percent to 10 percent.  The veteran perfected an appeal 
as to the assigned rating.  

In correspondence received from the veteran, to include in 
January 2003, he appears to raising the issue of increased 
ratings for the allergic rhinopharyngitis and residuals of a 
nose fracture.  These issues are referred to the RO for 
appropriate action.

REMAND

In January 2003 the veteran submitted additional evidence 
which is pertinent to his claim. The RO apparently has not 
had the opportunity to review this evidence in conjunction 
with the current claim.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

The RO re-adjudicate the veteran's claim 
to include consideration of all evidence 
received since the last supplemental 
statement of the case in December 2002.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




